The Sentinel Funds Class A, Class S and Class I Supplement dated February 13, 2014 to the Sentinel Low Duration Bond Fund Prospectus dated January 31, 2014 Retirement of David M. Brownlee, CFA, Portfolio Manager, Effective June 30, 2014 David M. Brownlee, CFA, co-portfolio manager of the Sentinel Low Duration Bond Fund (the “Fund”), will retire from Sentinel Asset Management, Inc. (“Sentinel”) effective June 30, 2014. Effective February 13, 2014, the section of the Prospectus titled “Fund Summary – Sentinel Low Duration Bond Fund – Management – Portfolio Managers” is modified to read in its entirety as follows: Portfolio Manager. Jason Doiron, portfolio manager and Head of Investments with Sentinel, has been a portfolio manager of the Fund since March 29, 2012. David M. Brownlee, a portfolio manager of the Fund from 1995 to February 13, 2014, will retire from Sentinel effective June 30, 2014. From February 13, 2014 until his retirement, Mr.
